Case 2:19-cv-02173-JTF-cgc Document 26 Filed 05/31/19 Page 1 of 1                      PageID 110



                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION


 ZURICH AMERICAN INSURANCE                    )
 COMPANY OF ILLINOIS,                         )
                                              )
      Plaintiff,                              )
                                              )         Civil Action File
 v.                                           )         No. 2:19-CV-02173
                                              )
 SUNSHINE INTERNATIONAL                       )
 CORPORATION d/b/a STEPUP                     )
 SCAFFOLDING, LLC, and                        )
 LIPSCOMB & PITTS INSURANCE,                  )
 LLC.                                         )
                                              )
      Defendants.


                                     MEDIATION ORDER


       Pursuant to the mediation requirement set forth by the Court under Local Rule 16.2, the

parties are ordered to complete mediation by September 27th, 2019. The parties are to have present

at the mediation, representatives with full settlement authority. The parties must file a report with

the Court stating (1) the name of their mediator, (2) the date on which the mediation took place,

and (3) the results of the mediation. The parties’ mediation report is due on or before September

27th, 2019.

       A Status Conference is set for Friday January 31st, 2020, at 9:30 a.m.

         IT IS SO ORDERED on this 31st day of May 2019.


                                                      s/John T. Fowlkes, Jr.
                                                      JOHN T. FOWLKES, JR.
                                                      UNITED STATES DISTRICT JUDGE
